Title: William Shaler to James Monroe, 14 July 1813
From: Shaler, William
To: Monroe, James



No. 84
Sir,
Natchitoches 14 July 1813
I have the honor to transmit herewith several letters and other papers just received from San Antonio and Nacogdoches which I believe give a faithfull picture of affairs there. The truth is that verry little is required to ensure complete success to this revolution in the four provinces, if that little is withheld it must as certainly fail, and independent of other considerations, envolve thousands in the most frightfull misery and ruin. I have therefore determined to proceed and support Toledo in every way in my power consistent with my situation: this from the unbounded confidence all parties have in me will be an easy task.
The Son of Genl. Wilkinson engaged verry indiscreetly in this enterprize in direct opposition to my opinion frequently urged.
Refering you Sir to my last by mail for an account of Mexican affairs prior to the dates of the enclosed letters I have the honor to be with verry great respect Sir your most faithfull humble servant.
Wm. Shaler
